DETAILED ACTION
Status of Claims
Claims 1 – 8 are pending.
Claims 1, 7, and 8 are independent.
Claims 1- 8 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 8 are allowed.

EXAMINER’S AMENDMENT
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Green et al. (US Patent Application Publication No. 2005/0223245) is cited to teach a computer system that powers off upon operation of a power switch when the power switch is enabled. A switch mask enables and disables the power switch without intervention by an operating system of the computer system. However, Green does not mask a wake-up command during a running state of the terminal device.
Holman, Jr. (US Patent No. 5,506,990) is cited to teach a system for controlling the operation of computer power and reset switches. A separate key switch enables a user 

However, the references cited, neither individually nor in combination, teaches all of the limitations of claims 1, 7 and 8, in particularly, “…  a power-switch controller that instructs the power supply controller to output a switch-push signal to the terminal device, in response to receipt of the wake-up command, the switch-push signal serving to switch a state of a power switch of the terminal device; and a power-command mask that masks the wake-up command, in response to receipt of the wake-up command during a running state of the terminal device…”.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485.  The examiner can normally be reached on 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485.  The examiner can normally be reached on 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL S JOHNSON/             Primary Examiner, Art Unit 2187                                                                                                                                                                                           	02/26/2021